December 20, 1920. The opinion of the Court was delivered by
This is an action brought against defendants, Brunson and Peace, November 17, 1913, to recover $445.46. These defendants served notice on Thomas Harrison to come in and defend the title. Within due time he answered denying the allegations of the complaint. An order of reference was agreed upon and the case was heard by the master, who rendered his report June 12, 1917, finding the allegations of the complaint to be true and giving judgment for the plaintiff. To this report the defendant, Thomas Harrison, excepted, and the case was heard by Hon. T.J. Mauldin, Circuit Judge, who filed a decree on July 21, 1919, sustaining the exceptions to the master's report and dismissing the complaint. *Page 390 
The exceptions, six in number, impute error of fact and of law on the part of his Honor. This being a law case, his Honor's finding of fact must be sustained, as there is plenty of evidence to support his finding.
The evidence shows that the lot was not sold by front foot or square foot. It was sold in gross for a certain sum.
This case is controlled by Jones v. Bauskett, 2 Speer, star page 68, cited with approval in Shuler v. Williams,112 S.C. 349, 99 S.E. 819, and by Shuler v.Williams,
All exceptions are overruled, and judgment affirmed.
The CHIEF JUSTICE and MR. JUSTICE GAGE absent on account of sickness.